 128DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocalNo. 81,Laborers InternationalUnion ofNorth America,AFL-CIO,and Dan Raymond Con-struction Co. and Local No. 6, Bricklayers,Masonsand Plasterers'International Union of America, B.M. & P.I.U. Case 13-CD-201IITHE LABOR ORGANIZATIONS INVOLVEDThe parties stipulated, and we find, that Laborersand Bricklayersare labor organizationswithin themeaning of Section 2(5) of the Act.January 26, 1971DECISION AND DETERMINATION OFDISPUTE.III.THE DISPUTEBackground and FactsBY CHAIRMAN MILLER AND MEMBERS FANNING ANDJENKINSThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, followinga charge filed by Dan Raymond Construction Co.,herein called the Company, alleging that Local No.81, Laborers International Union of North America,AFL-CIO, herein called Laborers, had violated Sec-tion 8(b)(4)(D) of the Act. A duly scheduled hearingwas held in Chicago, Illinois, before Hearing OfficerJames A. Burstein on August 12 and 14 and Septem-ber 8, 1970, at which Local No. 6, Bricklayers, Ma-sons and Plasterers' International Union of America,B.M. & P.I.U., herein called Bricklayers, intervened.All parties appearing were afforded full opportunityto be heard, to examine and cross-examine witnesses,and to adduce evidence bearing upon the issues.Thereafter, Laborers filed a brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the Hearing Officer's rul-ings made at the hearing and finds that they are freefrom prejudicial error. They are hereby affirmed.Upon the entire record in this case, the Boardmakes the following findings:ITHE BUSINESSOF THE COMPANYThe Company is an Illinois corporation engaged insanitary and storm sewer construction work. Duringthe past 12 months the Company had a gross volumeof business in excess of $3 million, and purchasedgoods in Illinois, valued in excess of $50,000, whichwere shipped directly in interstate commerce to theCompany's jobsite in Hobart, Indiana, and other sitesoutside the State of Illinois. We find that the Compa-ny is engaged in commerce within the meaning ofSection 2(6) and (7) of the Act, and that it will effectu-ate the policies of the Act to assert jurisdiction herein.The Company is engaged, principally in Illinois, inthe laying of sewer pipes and the installation of pre-cast concrete manholes. In 1969 the Company wasengaged in such work at a construction site in Hobart,Indiana, under contract with the city of Hobart.The Company normally uses seven employees on acrew to install sewer facilities. The crew consists of aforeman, a pipelayer, two common laborers, two op-erating engineers, and an oiler. After an operatingengineer opens a ditch, the pipelayer descends intothe ditch and begins shoveling a trench where the pipeis to be laid. The pipe is lowered into the trench eitherby hand or by cable. If lowered by cable, it is doneby an operating engineer. On this particular job, thepipe was lowered by cable most of the time. It is thepipelayer's job to align and lay the pipe and join itwith the previously laid section. Each end of a pipesection has rubber gaskets attached to it. These endscomprise the slip-seal joints. The pipelayer lubricatesthe gaskets and by using a metal bar pries the newlylaid section into the previously laid one to form acontinuous sewer system. After the sections have beenjoined, the pipelayer shovels a sand bedding over thepipe to protect it from being crushed by rocks andbackfill.On the job in question, a 4 foot by 6 footmetal sandbox was commonly used for support inlaying the pipe. The box was set in place by an operat-ing engineer. The Company has found from expe-rience that it was neither efficient nor safe for morethan one employee to work in the box normally.At certain junctures, the pipelayer installs the pre-cast concrete manholes. He is required initially toshovel out an area in which the precast concrete bot-tom of the manhole is placed.The barrel of the manhole has two cuts into whichthe pipeline is run. The manhole may consist of sev-eral sections running perpendicular to the pipe. Thecuts in the barrel are usually wider than the pipe thatfits into the cuts. Therefore, at the points where thepipeline and the manholes intersect, there are gapswhich must be closed by the use of brick and mortar.The Company has customarily utilized the pipelayer188 NLRB No. 12 LOCAL81, LABORERS129to do this minor brickwork, which was regarded asincidental to the laying of the pipe.'The Company commenced work on the present jobon or about October 6, 1969, and initially assigned thework in dispute to a laborer, Ziroli, who had beenemployed by the Company for about 12 years. There-after, the work crews were supplemented as needed bylaborers obtained from Laborers Local No. 81, Res-pondent herein.In the latter part of October 1969, Chester Kos,business manager for Bricklayers, told the Companythat a bricklayer was required to lay the pipe. Sincethe Company had not done any work in Indiana re-cently and was thus not familiar with the local prac-tice,itdecided to go along with Kos' claim.Accordingly, on November 3 the Company hired Mil-da, who was sent out from the Bricklayers hiring hall.After 2 days of work, however, Milda did not showup, apparently because he did not like working belowgrade in the trench. The Company thereupon re-sumed its practice of using one of its own employees,a laborer, until about February 16, 1970, at whichtime Sandilla, a Bricklayer member, asked to be hiredfor the work. The Company declined, but indicatedthat it was willing to hire Sandilla if Bricklayers re-quested it. The request was forthcoming, and theCompany then hired Sandilla on March 2. At the endof the week, however, the Company discharged San-dilla because he was inexperienced in the type of workinvolved. On March 9 Kos advised the Company thatanothermember, Blaszkiewicz, would have to behired to replace Sandilla, and the Company did so. OnMarch 16, Blaszkiewicz was instructed by an inspect-ing engineer on behalf of the city of Hobart to go intothe trench to perform a certain task. Blaszkiewicz re-plied that he was not going to do it, because it wasLaborers work. The Company was about to dischargeBlaszkiewicz for this reason, but discovered thatBlaszkiewicz had already walked off the job and left.On March 19 Kos brought still another Bricklayermember, Ganz, to the site to take Blaszkiewicz' place,and the Company put Ganz to work. Later in the day,a Laborers representative, observing Ganz workingon the job, told the Company to replace Ganz with alaborer or else the Company's laborers would ceasework. The Company accordingly let Ganz go, andreplaced him with a laborer.B.The Work in DisputeAs the parties stipulated, the dispute concerns thelaying of slip-seal joint virtrified clay sewer pipes 12inches and under, and the installation of precast con-1At other constructionsites,wherethe Company built the entiremanholesat the site rather than usingprecastmanholes,bricklayers were used due tothe extensive amountof brickworknecessarilyinvolvedcretemanholes,at the Company's Hobart,Indiana,construction site.C.Applicability of the ActBefore the Board may proceed with a determina-tion of dispute pursuant to Section 10(k) of the Act,itmust be satisfied that there is reasonable cause tobelieve that Section 8(b)(4)(D) has been violated.Although Laborers representatives denied the testi-mony of several witnesses that Laborers threatened toremove the laborers from the job unless bricklayerGanz was replaced with a laborer, the record is suffi-cient to establish that there is at least reasonable causeto believe that a violation of Section 8(b)(4)(D) hasoccurred. The dispute is therefore properly before usfor determination.D.The Merits of the DisputeSection 10(k) of the Act requires that the Boardmake an affirmative award of the disputed work aftergiving due consideration to the various relevant fac-tors.' The following factors are relevant in making adetermination of the dispute before us:1.Certification and collective-bargainingagreementsThe Company is a member of Underground Con-tractorsAssociation Of Illinois, which has a col-lective-bargaining agreement covering operations inthe State of Illinois with Laborers sister local. Neitherlabor organization here involved, however, has anycertification or collective-bargaining agreement withthe Company.2.Company practiceThe record shows that the Company's practice inthe State of Illinois, where the Company does most ofitsbusiness, is to award to laborers such work as ishere in dispute. The record further shows that theCompany has not previously performed work of thetype in dispute within the geographic jurisdiction ofeither labor organization.'3.Area practiceBoth Laborers and Bricklayers offered evidencethat they performed work of the type in dispute forother employers in the area. The Company offeredevidence that before bidding on the present job it had2 International Associationof Machinists, Lodge No 1743, AFL-CIO (J AJones ConstructionCompany)135 NLRB 14023The Companyhas used bricklayerson othertypes of work in Indiana in1962 and1965, butthe work did not involve the laying of pipes 130DECISIONSOF NATIONALLABOR RELATIONS BOARDmadesomeinquiry of such employers as to what kindof employees they used to perform the work in dis-pute, and were advised that laborers were used toperform the work. This evidence tends to corroborateLaborers evidence that their members perform workof the type in dispute for area employers. Other evi-dence tends to some extent to support Bricklayersclaim to the work. We are satisfied that the evidenceas a whole does not clearly and uniformly favor eitherlabor organization.4.Efficiency and economy of operationsThe record shows that the actual laying of the pipe,apart from the preparatory and restorative work(which takes about 21minutes), is nottimeconsum-ing, the laying of a section of pipe taking only about3 minutes. The Company explained that if a bricklay-er wereutilized to lay the pipe,assuming20 sectionswere laid per day, the bricklayer would be idle 7 outof 8 hours a day. Moreover, there appears to be noparticular skill involved in performing the disputedwork, and neither labor organization urges to the con-trary. Rather, the key factorseemsto be the employ-ees' experience in handling different types of soilconditions before and after the pipe is laid. The labor-ers,whom the Company employed to lay pipe, alsoshovel, prepare the underground trench, and assistaboveground in slack periods and also in clean up.They thus have no idletimewhile on the payroll. Theevidence further shows that utilizing an employeeonly to lay the pipe does not produce an efficientoperation.Moreover, the evidence as to theCompany's experience with the first four bricklayerssupplied by Bricklayers similarly shows that an effi-cient operation was not produced.As to the work ofinstalling precast concrete manholes, since the man-holes are precast the work appears primarily to in-volvelaborersand only incidentally involvesbricklayingskills.Even apart from the factthatthe wage rate in effectfor laborers is less than the rate in effectfor bricklay-ers, it is clear that the use of laborers rather thanbricklayersachieved a desirable economy of opera-tions.5.ConclusionsBased upon the entire record, as set forth above,and after full consideration of all the relevant factors,we conclude that the Company's laborers are entitledto perform the work in dispute. Our present deter-mination is limited to the particular jobsite where thisdispute arose.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis of theforegoing findings and the entire record in the case,the National Labor Relations Board makes the. ol-lowing Determination of Dispute:Employees employed by Dan Raymond Construc-tion Co., as laborers and currently represented byLocal No. 81, Laborers International Union of NorthAmerica, AFL-CIO, are entitled to perform the workof laying (1) slip-seal joint vitrified clay sewer pipes 12inches and under, and (2) precast concrete manholes,at the Dan Raymond Construction Co.'s Hobart, In-diana, construction site.